Citation Nr: 0935328	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-21 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, Witnesses


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1971.  
The Veteran was awarded the Combat Action Ribbon (CAR). 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied service connection for the cause of 
the Veteran's death. 

In August 2009 a video hearing was held by the Board.  The 
transcript is of record. 


FINDINGS OF FACT

1. The Veteran died in May 1993; the cause of the Veteran's 
death is listed as gunshot wound to the head. 

2.  The competent medical evidence shows that there is no 
relationship between the Veteran's cause of death and his 
service. 

3.  At the time of his death, the Veteran was not service-
connected for any disabilities.



CONCLUSION OF LAW

1. A disability or disease of service origin did not 
contribute substantially or materially to cause the Veteran's 
death and the criteria for DIC benefits have not been met.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2005.  The notice letter identified 
the respective responsibilities of VA and the appellant in 
substantiating the claim and included the general criteria 
for substantiating a service connection claim based on the 
cause of the Veteran's death but did not note the deceased 
Veteran's service-connected disabilities, as required under 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, a June 
2008 letter informed the appellant of the information needed 
to show that the Veteran had a service-connected disability, 
as he did not have any service-connected disabilities at the 
time of his death.  The claim was subsequently adjudicated in 
a July 2008 supplemental statement of the case.  

Thus, VA's duty to notify the appellant of the information 
and evidence necessary to substantiate the claim has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for DIC benefits are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

A medical opinion was not provided regarding the etiology of 
the Veteran's death.  VA's duty to assist doctrine does not 
require that the appellant be afforded a medical opinion, 
however, because there is no competent evidence indicating an 
association between any in-service injury, disease, or event, 
and the cause of his death.  See McLendon v. Nicholson, 20 
Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159 (c) (2008). 


In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board, which she 
did.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the claim 
file.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis 

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran died as the 
result of his posttraumatic stress disorder (PTSD) which she 
argues was a result of his service in Vietnam. 

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in May 1993.  The certificate of death lists 
the immediate cause of the Veteran's death as gunshot wound 
to the head.  The medical examiner found the manner of death 
to be suicide.  At the time of the Veteran's death, service 
connection was not established for any disability.

The appellant contends that the Veteran had PTSD as a result 
of his service and that he killed himself as a result of his 
PTSD.  She testified that he would hold a gun to his head and 
threaten to kill himself due to what he went through during 
the war.  She reported that she pleaded with the Veteran to 
seek medical attention for his behavior but that he refused, 
claiming nothing was wrong with him.  The appellant's brother 
also testified as to the Veteran's condition explaining that 
the Veteran had the same characteristics as him, being 
preoccupied with events from the war, and he, the brother, 
had been diagnosed with and was being treated for PTSD. 

However, there are no private or VA medical records which 
diagnosed the Veteran with PTSD.  The Veteran's service 
treatment records are completely negative for findings, 
complaints, or diagnoses of PTSD. 

The appellant has presented no medical evidence that any 
disease or, injury, in service was the principal or a 
contributory cause of the Veteran's death.

The negative evidence in this case outweighs the positive.  
The appellant genuinely believes that that the Veteran had 
PTSD as a result of his service which resulted in his death.  
Her recitation as to the Veteran's behavior and 
symptomatology is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the appellant 
cannot provide a competent opinion on a matter as complex as 
the diagnosis or etiology of PTSD or the cause of Veteran's 
death, and her views are of no probative value.  And, even if 
her opinion was entitled to be accorded some probative value, 
it is far outweighed by the fact that the disability she 
believes to be the cause of the Veteran's death has not been 
medically diagnosed.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the Veteran's death, the Veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the Veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

As noted above the Veteran had no service connected 
disabilities, and therefore the provisions of 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


